DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/06/2018 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1, 3-9, 11-14, and 16-20 have been allowed.
	Claims 2, 10 and 15 have been cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 1-5) of 03/26/2021, amended claims filled on 03/26/2021 and closet prior art of record Sellschopp (US20140142770A1), and further in view of Penilla (US20180111494A1).
Sellschopp discloses a concept for initiating a charging process of an electric vehicle according to predefined charging preferences. Thereby an association between the electric vehicle and a user profile comprising the predefined charging preferences is established, wherein the user profile is stored in a memory within a distributed processing network.
Penilla discloses communicating with connected vehicles of users having user accounts with the cloud system. One example method includes receiving a signal from of an electric vehicle that is associated to a user account. The signal of the electric vehicle is received in response to the electric vehicle parking over a charging pad of a charging unit, and the charging unit is one of a plurality of charging units located 
In regards to claim 1, Sellschopp either individually or in combination with other prior art fails to teach or render obvious sending a vehicle charging request from an electric vehicle that requires charging to a supervisory service that is communication with a telecommunication network; receiving, at the electric vehicle and from the supervisory service in response to the vehicle charging request, a location of a telecommunication node of the telecommunication network, wherein the telecommunication node comprises: a) hardware to charge the electric vehicle and b) an optic repeater or optic amplifier for a fiber optic line of the telecommunication network; navigating the electric vehicle to the received location of the telecommunication node; and initiating charging of the electric vehicle at the location of the telecommunication node.
In regards to claim 9, Sellschopp either individually or in combination with other prior art fails to teach or render obvious receiving, at a supervisory service, a vehicle charging request from an electric vehicle that requires charging to a supervisory service that is communication with a telecommunication network; selecting, by the supervisory service and based on the vehicle charging request, a location of a telecommunication node of the telecommunication network, wherein the telecommunication node comprises: a) hardware to charge the electric vehicle and b) an optic repeater or optic amplifier for a fiber optic line of the telecommunication network; Application No.: 16/211,4064Docket No.: 0141120.U Amendment dated March 26, 2021 Reply to Non-final Office Action of January 1, 2021 sending, by the supervisory service, an indication of the selected location of the telecommunication node to the electric vehicle; and authorizing, by the supervisory service, the electric vehicle at the location of the telecommunication node.
In regards to claim 14, Sellschopp either individually or in combination with other prior art fails to teach or render obvious one or more network interfaces to communicate with a network; a processor .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758.  The examiner can normally be reached on Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/SHARDUL D PATEL/Primary Examiner, Art Unit 3662